Per Curiam.
This case presents substantially the facts presented in the case of Lumpp v. McDonald, ante p. 692, 188 Pac. 913. There was a verdict and judgment in favor of the respondent, Drumheller. The plaintiff appeals, assigning errors which, if well taken, would warrant a new trial. Both parties have, however, presented the question of the sufficiency of the facts. For the reasons stated in the case cited, we find the facts insufficient to sustain a judgment against the respondent.
The judgment will therefore stand affirmed.